Citation Nr: 0709792	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  05-11 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for residuals of post-
operative right club foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 decision by the RO.


FINDINGS OF FACT

1.  The veteran clearly had a right club foot prior to 
service, for which he underwent surgery at the age of three.

2.  No objective findings relative to the right foot were 
recorded on any examination undertaken in connection with the 
veteran's entry into active service.

3.  The evidence is in conflict with respect to whether the 
residuals of post-operative right club foot underwent a 
chronic or permanent worsening during service, beyond the 
natural progress of the condition.

4.  The veteran currently suffers from osteoarthritis of the 
right foot and ankle, and shortening and atrophy of the right 
lower extremity, related to post-operative residuals of right 
club foot.


CONCLUSION OF LAW

Post-operative right club foot, with osteoarthritis of the 
right foot and ankle and shortening and atrophy of the right 
lower extremity, is presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1111, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks to establish service connection for 
residuals of a post-operative right club foot deformity.  He 
maintains that the condition was aggravated by service.

Under applicable law, service connection may be established 
on a "direct" basis for disability resulting from personal 
injury suffered or disease contracted in line of duty in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).  Generally, in order 
to prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  See, e.g., Pond v. 
West, 12 Vet. App. 341, 346 (1999).
 
Every veteran who served in the active military, naval, or 
air service after December 31, 1946 is taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  Only those 
conditions recorded in examination reports can be considered 
as "noted," 38 C.F.R. § 3.304(b) (2006), and a history of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions.  Id. § 3.304(b)(1).

To rebut the presumption of sound condition for conditions 
not noted at entrance into service, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 
Fed. Reg. 23027 (May 4, 2005).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service-the second step necessary to rebut the 
presumption of soundness-a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. 
§ 1153 (West 2002).  If the presumption of sound condition is 
not rebutted, "the veteran's claim is one for service 
connection."  Wagner, 370 F.3d at 1096.  That is to say, no 
deduction will be made for the degree of disability existing 
at the time of the veteran's entry into service.  Id.; 
38 C.F.R. § 3.322 (2006).

In the present case, the Board finds, as an initial matter, 
that the condition here at issue was not noted at the time of 
the veteran's examination, acceptance, and enrollment into 
service.  As outlined above, applicable law contemplates that 
something more than a pre-service history be recorded in a 
report of an induction or enlistment examination in order for 
a condition to be deemed "noted," as that term is used in 
38 U.S.C.A. § 1111.  Here, although the record shows that the 
veteran reported a history of post-operative club foot when 
he was examined for induction in September 1965, and that 
corroborative information to that effect was obtained from 
Presbyterian Hospital in New York, New York, in October 1965, 
the condition was never "noted" in the report of any 
examination undertaken in connection with the veteran's entry 
into service.  Indeed, the report of his September 1965 pre-
induction examination shows that his feet were found to be 
normal, and a subsequent notation on that report, dated in 
April 1966, indicates that no additional defects were then 
discovered.  Because the veteran's right clubfoot condition 
was not "noted" at the time of his examination, acceptance, 
and enrollment into service, he is entitled to the 
presumption of soundness.

In this regard, the Board finds, first, that there is clear 
and unmistakable evidence that the veteran's condition 
existed prior to service.  The October 1965 report from 
Presbyterian Hospital, referenced above, leaves no room for 
doubt.  Nor does the veteran dispute that his condition did, 
in fact, exist prior to his induction.  However, the Board 
can conclude that the presumption of soundness has been 
rebutted only if there is also clear and unmistakable 
evidence that the condition was not aggravated by service.  
See discussion, supra.

On this question, the evidence is less than overwhelming.  To 
be sure, some of the evidence suggests that the veteran's 
condition may not have undergone a chronic or permanent 
increase in severity during service beyond the natural 
progress of the condition.  The report of the veteran's 
February 1968 service separation examination, for example, 
shows that his feet were found to be normal at that time.  In 
addition, post-service medical reports from two private care 
providers-John W. Lane, D.P.M., and Duane B. Gainsburg, 
M.D.-suggest that the veteran functioned fairly well after 
service, with waxing and waning symptoms, until his symptoms 
worsened sometime around 1999.  Moreover, a VA examiner 
opined in August 2004, after examining the veteran and 
reviewing his claims file, that it was "not likely that the 
service aggravated his clubfoot deformity beyond the normal 
progression of the disease itself."

However, the record also contains evidence to suggest that 
the veteran's condition did, in fact, undergo a chronic or 
permanent worsening during service beyond the normal 
progression.  The record shows, for example, that in August 
1966-after the veteran reported for treatment on 
approximately five separate occasions-he was given a 
permanent physical profile of L3 for the deformity of his 
right foot; amended from a profile of L1 at the time of his 
induction.  The veteran has offered sworn testimony to the 
effect that increased symptoms during service continued after 
service, and his sister has submitted a statement wherein she 
offers the observation that the veteran, upon returning from 
service, walked with a "noticeable limp, more so than he had 
before entering the service."  In addition, Dr. Lane has 
opined that, while it would be very difficult to prove, it is 
"very possible" that the veteran's inability to rest his 
foot during service could have expedited arthritic changes, 
deformity, and pain.

In light of the conflicting evidence on the matter, the Board 
cannot conclude that the evidence "clearly and 
unmistakably" (i.e., undebatably) refutes a finding of 
aggravation.  Thus, the presumption of soundness is not 
rebutted.  Accordingly, and because the available VA and 
private medical evidence shows that the veteran suffers 
current disability related to right club foot-identified as 
osteoarthritis of the right foot and ankle, and shortening 
and atrophy of the right lower extremity-the Board will 
grant the claim for service connection.  The appeal is 
allowed. 

Because the Board is granting this claim, there is no need to 
engage in any analysis with respect to whether the 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)), have been satisfied with respect to the 
question of service connection.  That matter is moot.


ORDER

Service connection is granted for post-operative right club 
foot with osteoarthritis of the right foot and ankle and 
shortening and atrophy of the right lower extremity.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


